DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the interview conducted on 06/10/2021.
Claims 11-30 are currently pending and have been examined.





















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tumminaro et al. (USPGP 2007/0255653 A1) hereinafter TUMMINARO, in view of Staib et al. (USPGP 2005/0222961 A1), hereinafter STAIB.

Claims 11 and 22:
TUMMINARO as shown below discloses the following limitations:
a first software application adapted to: (see at least Figures 1-3, 48 as well as associated and related text; paragraphs 0020, 0125, 0139, 0145, 0157, abstract)
communicate with the first remote server; (see at least Figures 1-3, 48 as well as associated and related text; paragraphs 0020, 0125, 0139, 0145, 0157, abstract)
a second software application adapted to: ((see at least Figures 1-3, 48 as well as associated and related text; paragraphs 0020, 0125, 0139, 0145, 0157, abstract)
communicate with the first software application and the second remote server, the second remote server associated with a webpage, (see at least Figures 1-3, 48 as well as associated and related text; paragraphs 0020, 0125, 0139, 0145, 0157, abstract)
receive, from the second remote server, data identified by the second remote server, (see at least paragraphs 0033, 0181-0182)
send, to the first software application in the communication device, information including the data; (see at least paragraphs 0033, 0181-0182)
wherein the first software application is adapted to: (see at least paragraphs 0033, 0181-0182)
receive, from the second software application in the communication device, the information including the data, (see at least paragraphs 0033, 0181-0182)
create an instruction containing the information including the data, encrypt the instruction containing the information including the data utilizing the encryption key to generate an encrypted instruction, (see at least paragraphs 0194, 0442, 0497)
send the encrypted instruction to the first remote server to process the information including the data. (see at least paragraphs 0194, 0442, 0497)


TUMMINARO does not specifically disclose an encryption key.  However, STAIB, in at least paragraph 0095 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TUMMINARO with the technique of STAIB because, “Consumers love the convenience and speed of paying with a contactless card or other contactless device with no more fumbling for cash, counting change, or worry about whether they have enough cash for a purchase.  In many cases, consumers don't even need to sign a payment card receipt or enter a personal identification number (PIN).” (STAIB: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 12:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  TUMMINARO further discloses the webpage enables a transaction. See at least paragraph 0499.







Claims 13 and 29:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  TUMMINARO further discloses:
the first remote server is associated with a financial institution. 
the first remote server is associated with a financial institution, and wherein the information is processed without the second software application having to communicate with the first remote server.
See at least Figure 1 as well as associated and related text.

Claims 14, 24, and 25:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  TUMMINARO further discloses:
the first remote server transmits a successful transaction report to the second remote server. 
receiving, at the first software application from the first remote server, a report in response to the encrypted instruction sent to the first remote server by the communication device; and
transmitting the report to the second remote server after the report is received by the communication device.
the first remote server transmits a report to the second remote server in response to the encrypted instruction received from the communication device.
See at least paragraphs 0144, 0175.









Claims 15-17, 23, and 26:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  TUMMINARO further discloses:
the second software application is a browser application. 
the communication device further includes a third software application that uses the first software application to perform transactions.
the communication device is a mobile phone.
the second software application is a browser application and the webpage offers data, goods or services.
the communication device further includes a third software application that uses the first software application to interact with other applications on the communication device or commercial webpages.
See at least paragraphs 0028, 0147, 0157, 0182, 0209, 0239, and 0242.

Claims 18-21, 27, and 28:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  STAIB further discloses:
 a subscriber identity module (SIM), wherein the encryption key is stored on the SIM.  
the information further comprises an identifier for the first software application, and wherein the first software application is further adapted to prompt a user for entry of a personal identification number (PIN) and then use the personal identification number and the encryption key to sign the information.
the encryption key is provisioned on the communication device by a mobile operator.
the information is processed without the second software application having to communicate with the first remote server.
See at least paragraphs 0038, 0044, 0053, 0095, and 0096.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to TUMMINARO with the technique of STAIB because, “Consumers love the convenience and speed of paying with a contactless card or other contactless device with no more fumbling for cash, counting change, or worry about whether they have enough cash for a purchase.  In many cases, consumers don't even need to sign a payment card receipt or enter a personal identification number (PIN).” (STAIB: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 30:
The combination of TUMMINARO/STAIB discloses the limitations as shown in the rejections above.  TUMMINARO further discloses the first remote server resides on a country of a user of the communication device, and the second remote server resides on a different country.
See at least paragraphs 0010, 0478, 0542.











Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

RAÚL HERNÁNDEZ.  E-wallet Software Architecture with Decentralized Credentials. (November 2003).  Retrieved online 06/04/2021.
http://people.item.ntnu.no/~sfm/studarb/ho/HernandezMjolsnesNIKpaper2003.pdf

 Crowe, Marianne. Mobile Phone Technology: “Smarter” Than We Thought. How Technology Platforms are Securing Mobile Payments in the U.S. (Federal Reserve Bank of Boston November 16, 2012). Retrieved online 07/14/2019.

GOPALKRISHNAN, SHIBU et al. A METHOD AND SYSTEM FOR CLIENT DATA SECURITY. (WO 2010/023683 A2)

YANG DONGKAI et al. Mobile teminal for supporting using E-wallet by SIM card. (CN 2762469 Y)

CHANG QING LI. Mobile terminal of supporting application of electronic purse through SIM card. (CN 1798382 A) 









Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)